Salinger, J.
(dissenting). Judge Anderson heard part of the evidence. Judge Sears read what Judge Anderson had heard, and heard the rest. The retirement of Judge Anderson was due to illness, and no one is to blame for the conditions that brought Judge Sears into the case. The ordinary course, if judge or juror became too sick to go on with a case partly tried, is to deal with the case as one of mistrial, and to order a new trial, or possibly a continuance. My understanding is that, if defendant had objected to the exchange of judges, and had been overruled, it would be conceded that that would have been error. But here it may well be claimed that defendant consented. If he did this, he waived the objection he now makes, if he could waive it. I dissent because of opinion that he could-not consent to the trial of a charge of felony by a judge who had heard part of the evidence only. One argument here is that defendant cannot consent and speculate; that he cannot put himself where he will be satisfied with his agreement if acquitted, and nullify such agreement if convicted. But the same argument can be as well made as to a consent to try a. felony charge to a jury of less than 12. And we have held that a jury of 12 cannot be waived, in a felony trial. The reason for such holding is bottomed on public policy.. An individual cannot set aside regulations that protect against unjustified conviction of grave crimes. He may not care whether,, though innocent, he be convicted. But the State does care. And it will not *1252permit Mm to consent to anything which will make it less certain' that no one not duly proved guilty avüI be found guilty. lie cannot effectively consent to a jury of less than 12 because the requirement of 12 is a safeguard, or deemed to be a safeguard, against unwarranted conviction. For 6 or 11 might convict, while, on a fuller jury, those C or 11 could not obtain a conviction. Suppose 12 jurors heard paid of the evidence, and one then became too sick to serve, would we, on conviction, sustain on consent that another who had read the evidence already heard should take the place of the sick juror? Why does not the illustration hold good? The Supreme Court will not interfere with the verdict of conviction where the evidence is in conflict, especially if the trial judge declines to interfere. This refusal is weighty,- because the trial judge is a “thirteenth juror,” and this court is not a juror at all. This means the trial judge has a power of review greater than that of the appellate court, because he has seen and heard the witnesses. Convictions may be first passed upon by one who has that advantage. If the exchange here is upheld because of consent, we sanction the waiver of a protection against impi’oper convictions- — a protection demanded by public policy. And it is no answer that the defendant can appeal. As already indicated,, on the appeal he cannot have the review permitted the trial court. And were it not for an express statute, he could not have his evidence certified by either judge; for, neither having heard all the evidence, neither could certify that the transcript contained the total evidence.- The very fact that it was found necessary to enact a statute to- meet this situation is surely highly significant. So is the fact that universally it has been held there must be a new trial ordered, if the judge die or become incapacitated during the trial, or even if this happens before the evidence has been certified.
If the majority opinion be followed to its logical end, we would be compelled to sustain a conviction if, in disregard of the policy of all English-speaking peoples, the *1253jury was told, on consent of defendant, that the accused should be found guilty unless he had proved that he was innocent.
For the reasons stated, 1 would reverse.